Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 15, 19, and 24 – 27 have been examined. Claims 16 – 18 and 20-23 have been canceled by Applicant. It should be noted that claim 7 has not been treated on the merits, based on the below claim objection.

Drawings
The drawings are objected to because the amended figures contain new matter. For example, in comparison to figure 1A of the original figures, amended figure 1A is completely different with an increased level of detail. Additionally, it appears that none of the original figures are contained within the amended figures and are not supported by the disclosure in the originally filed specification. Nothing should be shown that was not part of the originally filed figures and specification, and nothing should be shown that has any increase in detail or specificity that is not fully disclosed in the originally filed figures and specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 20 October 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification and figures are replete with instances of new components, methods, and configuration. For example, no discussion of blockchains, V2X keys, or vehicle clusters was contained within the originally filed specification or figures. Nothing should be included in an amended specification that was not part of the originally filed figures and specification, and nothing should be described with any increased detail or specificity, unless that level of detail and specificity is fully disclosed in the originally filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02 February 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15, 19, and 24 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are replete with limitations not contained within the original specification. For example, the original specification makes no mention of the use of blockchains, V2X keys, or vehicle clusters. Any limitations/components/methods which were not disclosed in the originally filed figures and specification are considered new matter and are not allowed. Additionally, there should be no increase in detail or specificity when reciting limitations/components/methods which are found within the originally filed figures and specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15, 19, and 24 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with errors which render the claims indefinite. The following list of errors is intended to be exemplary, not exhaustive:
The claims are replete with instances of limitations being referred to by a full name, then by a parenthetical second name. Only one name is required, and the use of two differing names causes potential confusion.
The claims are replete with limitations, which appear to be the same limitation, being referred to positively multiple times throughout the claims. Each limitation should be referred to using “a” when introduced, then using “the” or “said” in all following recitations.
All but one line of claim 3 is already part of claim 1, from which it depends. 
Claim 2 recites “such that it drives.” The use of pronouns when referring to claim limitations causes the claim to be indefinite, as it can be confusing which limitation is being referred to. Every recitation of a limitation should make use of the name of the limitation/component. 
Applicant is required to review and correct all claim language to insure that it conforms with standard US practice. Applicant should take care to avoid any limitations/components/methods which were not disclosed in the originally filed figures and specification, i.e. new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618